DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1 and 2 are cancelled.
Claims 3-6 are new and pending.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are photocopies that are missing lead lines, Figure numbers and reference numbers. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
	The drawings filed on 7/29/2019 were indicated as being accepted in the Non-Final Rejection dated 4/8/2020.
	
Claim Objections
Claims 3-6 are objected to because of the following informalities:  The status of every claim must be indicated after its claim number by using one of the following status identifiers: (Original), (Currently amended), (Canceled), (Previously presented), 
The claim should read “3. (New)  A nylon fabric…”, “4. (New) A nylon fabric…” and so on. If the claims are amended in the next response, they should read “3. (currently amended)…” “4. (currently amended) A nylon fabric…” and so on.

Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed.  See MPEP § 608.01(n).  Claim 5 should read “defined in Claim 3 or Claim 4…

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 defines an inlet opening having a circumference of approximately 30 inches and a stretchability factor of approximately 20%, and a lower non-elasticized discharge opening.
Claim 4 defines an inlet opening having a circumference of approximately 40 inches and a stretchability factor of approximately 20%, and a lower non-elasticized discharge opening.
The disclosure defines a 15 inch wide top opening, which would be a circumference of 47.12 inches.  Circumferences of 30 and 40 inches are not supported in the disclosure.
There is no support for a stretchability factor being 20%.
There is no support for the lower discharge opening being “non-elasticized”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitations "the inlet opening" in line 2, “said inlet” and “said outlet”, in line 8.  There is insufficient antecedent basis for this limitation in the claim.
“inlet opening” should read “upper inlet opening”; “said outlet” should read “said lower non-elasticized discharge opening”; and “said inlet” should read “said upper inlet opening”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (6708835) in view of Willis (6776201).
Regarding claim 3, the Mathis reference discloses a nylon fabric funnel (22)  comprising a tubular member defined by an upper inlet opening (31; depends on orientation of the device) that attaches to baskets by clips (32); and a lower discharge opening (26).  The Mathis device doesn’t disclose a 2 inch wide elastic band encased in the nylon; the inlet opening having a circumference of approximately 30 inches and having a stretchability factor of approximately 20%, a lower non-elasticized discharge opening having a circumference of approximately 26 inches, and the tubular member having a length of approximately 24 inches.
Willis reference discloses a funnel (10; see col. 2, lines 41 and 42) comprising an elasticized larger end having a stretchability factor up to 1000% to stretch around and frictionally fit to an outlet of a container (18; see col. 2, lines 55 - 58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper inlet opening of the Mathis device to have an elastic ring as, for example, taught by the Willis reference in order to stretch around and frictionally fit to an outlet of a container instead of clipping to the container, which would provide a more secure attachment.
Regarding the dimensions defined above, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 469 U.S. 830, 225 USPQ 232 (1984).
Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, the Mathis reference discloses a nylon fabric funnel (22)  comprising a tubular member defined by an upper inlet opening (31; depends on orientation of the device) that attaches to baskets by clips (32); and a lower discharge opening (26).  The Mathis device doesn’t disclose a 2 inch wide elastic band encased in the nylon; the inlet opening having a circumference of approximately 40 inches and having a stretchability factor of approximately 20%, a lower non-elasticized discharge opening having a circumference of approximately 27 inches, and the tubular member having a length of approximately 24 inches.
Willis reference discloses a funnel (10; see col. 2, lines 41 and 42) comprising an elasticized larger end having a stretchability factor up to 1000% to stretch around and frictionally fit to an outlet of a container (18; see col. 2, lines 55 - 58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper inlet opening of the Mathis device to have an elastic ring as, for example, taught by the Willis reference in order to stretch around and frictionally fit to an outlet of a container instead of clipping to the container, which would provide a more secure attachment.
Regarding the dimensions defined above, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 469 U.S. 830, 225 USPQ 232 (1984).
Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In regard to claims 3 and 4, the introductory statement of intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Mathis device which is further capable of being used to transfer shredded paper.  Whether the device was actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathis, as applied to claim 3 or 4, and further in view of Salani (7237583).
Regarding claims  5 and 6, modified Mathis discloses the invention as claimed, but doesn’t disclose the funnel being stored in a bag and attached to a desired location. However, the Salani reference discloses another elastic, foldable funnel (26) that can be folded and stored in a pouch (see Figures 11A - 12B) and attached to a desire location (i.e., side of container (24) as shown in Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to store the Mathis funnel in a pouch at a desired location after each use as, for example, taught by the Salani reference in order to store and reuse the funnel at a later date.
Regarding the dimensions defined above, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. 469 U.S. 830, 225 USPQ 232 (1984).
Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to the attachment of the pouch to the desired location being Velcro, the Examiner takes Official Notice that it is well known to use adhesives and Velcro for attaching one structure to another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertain to various funnel devices similar to Applicant’s device, as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753